Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 15, 2016

                                       No. 04-16-00259-CV

                     IN THE INTEREST OF A.P., ET AL., CHILDREN,

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-01950
                         Honorable Martha B. Tanner, Judge Presiding


                                          ORDER
       Robert F. Gier, attorney of record for appellant Brittany B., has filed a motion to
withdraw as counsel. In the trial court, Brittany was appointed counsel, but Brittany then retained
Gier. After the trial court signed an order terminating Brittany’s parental rights, Brittany filed a
timely pro se notice of appeal. Because Gier did not file a nonrepresentation notice in
compliance with Texas Rules of Appellate Procedure 6.3 and 6.4, notices in this appeal have
been sent to Gier. See Tex. R. App. P. 6.3, 6.4.

        We abate this appeal and remand the case to the trial court; we order the trial court to
conduct a hearing by June 30, 2016, to determine (1) whether Gier’s motion should be granted
and, if so, (2) whether appellant Brittany B. is indigent. If the trial court finds appellant Brittany
B. is indigent, the trial court shall appoint her appellate counsel. We further order the trial court
to file a copy of its orders and written findings, if any, that appellant is not entitled to counsel
with this court immediately after the hearing.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court